In an action pursuant to Partnership Law § 63, inter alia, for dissolution of two partnerships and an accounting, the defendants Goldstein & Halpern, C.P.A., Goldstein, Karlewicz & Goldstein, C.P.A., Martin Goldstein, Scott Gold-stein, Donald Karlewicz, Elliott Boxer, and 501 Associates appeal from an interlocutory judgment of the Supreme Court, Rockland County (Friedman, J.H.O.), dated June 17, 2002, which, upon, inter alia, the striking of the appellants’ answer, is against them and in favor of the plaintiff on the issue of liability and set the matter down for an inquest.
Ordered that the interlocutory judgment is affirmed, with costs.
By order dated July 10, 2001, which was affirmed by this Court (see Halpern v Goldstein & Halpern, 294 AD2d 468 [2002]), the Supreme Court granted the plaintiffs motion to *792strike the appellants’ answer unless they prepared and furnished to the plaintiff, by a date certain, accountings for Goldstein & Halpern, C.P.A. and 501 Associates. The appellants failed to comply with that order. Accordingly, the Supreme Court properly struck the appellants’ answer, entered an interlocutory judgment in favor of the plaintiff on the issue of liability, and set the matter down for an inquest.
The appellants’ remaining contentions are without merit. Florio, J.P., Adams, Townes and Mastro, JJ., concur.